[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               SEPT 9, 2008
                               No. 08-11343                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                      D. C. Docket No. 98-00401-CR-SH

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

ANTOINE DIXSON,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                             (September 9, 2008)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Antoine Dixson appeals pro se the denial of his motion challenging the
enhancement of his sentence under the Armed Career Criminal Act, 18 U.S.C. §

924(e)(1). The district court denied Dixson’s motion. We vacate that order and

remand with instructions to dismiss the motion for lack of jurisdiction.

         We review de novo the subject matter jurisdiction of the district court.

United States v. Moore, 443 F.3d 790, 793 (11th Cir. 2006). A district court does

not have authority to modify a sentence, except to the extent provided by the

federal statutory provisions that control sentencing and the Federal Rules of

Criminal Procedure. 18 U.S.C. § 3582(c). We have stated that federal courts have

“an obligation to look behind the label of a motion filed by a pro se inmate and

determine whether the motion is, in effect, cognizable under a different remedial

statutory framework.” United States v. Jordan, 915 F.2d 622, 624–25 (11th Cir.

1990).

         The district court correctly concluded that it lacked jurisdiction to entertain

Dixson’s motion. Dixson was sentenced in 2000, filed a collateral challenge to his

sentence in 2002 that was denied on the merits, 28 U.S.C. § 2255, and has not

obtained permission from this Court to file a successive motion, id. §

2244(b)(3)(A). Dixson is not entitled to pursue relief under the savings clause

because he did not allege in his motion that a decision of the Supreme Court

applies retroactively to establish that he was convicted for a nonexistent offense.



                                              2
id. § 2241.

       Even if we construe Dixson’s filing as a motion for modification of his

sentence, 18 U.S.C. § 3582, the district court lacked the authority to entertain the

motion. The government did not file a motion to reduce Dixson’s sentence and

Dixson’s motion was filed more than seven days after sentencing. See id. §

3582(b)(2); Fed. R. Crim. P. 35(a), (b); United States v. Morrison, 204 F.3d 1091,

1093 (11th Cir. 2000). Dixson did not identify an amendment to the Sentencing

Guidelines that applies retroactively to lower his guideline range, 18 U.S.C. §

3582(c)(2), and the Director of the Bureau of Prisons did not move to reduce

Dixson’s sentence, id. § 3582(c)(1)(A).

       The district court technically erred in its disposition of Dixson’s motion.

Because the district court denied, rather than dismissed, Dixson’s motion, we

vacate its order and remand with instructions to dismiss the motion for lack of

jurisdiction.

       VACATED AND REMANDED WITH INSTRUCTIONS.




                                           3